          Case 2:20-cv-00916-JDP Document 16 Filed 11/16/20 Page 1 of 3


1

2

3

4

5

6

7                               IN THE UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9    JERIANNE R. VOORHEES,                              Case No.: 2:20-cv-00916-JDP
10
              Plaintiff,
11                                                      STIPULATION FOR FIRST EXTENSION
                           v.                           OF TIME FOR PLAINTIFF TO FILE
12                                                      OPENING BRIEF
     ANDREW M. SAUL,
13   Commissioner of Social Security,
14             Defendant.
15

16          IT IS STIPULATED, by and between the parties, through their respective counsel of record,

17   that the time for Plaintiff to file her motion for summary judgment be extended thirty-five (35) days,

18   from the original deadline, such that Plaintiff’s new deadline, with the Court’s approval, will be

19   December 17, 2020. This is Plaintiff’s first request for an extension of time. Plaintiff needs

20   additional time to file her motion for summary judgment due to Plaintiff’s counsel’s conflicting

21   deadlines in other matters. With the Court’s approval, the parties further stipulate that all other

22   dates in the Court’s Scheduling Order be extended accordingly.

23   Dated: November 12, 2020                     Respectfully submitted,

24

25                                                 /s/ Jared T. Walker
                                                  Jared T. Walker,
26                                                Attorney for Plaintiff
27

28
        Case 2:20-cv-00916-JDP Document 16 Filed 11/16/20 Page 2 of 3


1    SO STIPULATED:

2
                                       McGREGOR W. SCOTT
3                                      United States Attorney
4

5    Dated: November 12, 2020    By:    /s/ *S. Wyeth McAdam
                                       (*authorized by email on 11/12/2020)
6                                      S. Wyeth McAdam
                                       Special Assistant United States Attorney
7
                                       Attorneys for Defendant
8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



                                           -2-
         Case 2:20-cv-00916-JDP Document 16 Filed 11/16/20 Page 3 of 3


1                                                   ORDER

2             The parties’ stipulated extension of time is approved.

3
     IT IS SO ORDERED.
4

5
     Dated:      November 13, 2020
6                                                      JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



                                                       -3-
